DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 01/07/2021 has been entered.  Claims 1, 7-11 and 20-21 remain pending in the application.  Claims 2, 4-6, 12, and 14-15 have been cancelled.  Claims 3, 13, and 16-19 are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  David L. Wisz (Reg. No. 46,350) on 03/15/2021.
	The claims of the application have been amended as follows:
1. (Currently Amended) A vane ring for a gas turbine engine component, comprising: 
an inner vane platform around an axis; 
an outer vane platform around the axis; 
a multiple of vanes that extend between the inner vane platform and the outer vane platform, each of the multiple of vanes contains an airfoil cooling circuit that receives cooling airflow through a respective one of a multiple of feed passages; 

a multiple of secondary passages recessed in the outer vane platform, each of the multiple of secondary passages in communication with a respective one of the multiple of metering passages;
 a metering passage in the outer vane platform in communication with one of the multiple of feed passages, wherein [[the]] a cross-sectional area of the metering passage is circular; and 
a secondary passage recessed into [[the]] a surface of the outer vane platform transverse and in communication with the metering passage, the secondary passage 

3. (Canceled).

9. (Currently Amended) A vane ring for a gas turbine engine component, comprising: 
an inner vane platform around an axis; 
an outer vane platform around the axis; 
a multiple of vanes that extend between the inner vane platform and the outer vane platform, each of the multiple of vanes contains an airfoil cooling circuit that receives cooling airflow through a respective one of a multiple of feed passages; 
a hooked rail that extends from the outer vane platform; [[and]] 
the circular metering passage in communication with one of the multiple of feed passages; and 
a secondary passage that forms a slot recessed into a surface of the hooked rail transverse and in communication with the circular metering passage, the secondary passage provides a recessed area equivalent to an area of an entrance to the metering passage.

10. (Currently Amended) The vane ring as recited in claim 9, wherein passage the secondary passage each formed in a surface transverse to the axis.

13. (Canceled).

16-19. (Canceled).

20. (Currently Amended) The vane ring as recited in claim 1, wherein the cooling airflow passes through the secondary passage under a foreign object stuck in the entrance to the metering passage and thereby passes into the feed passage.


The above changes to the claims have been made to address 112 rejections and to comply with formalities.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Tardif et al. (US 9151164)
	Regarding claim 1, Applicant’s arguments are persuasive.  Tardif et al. fails to disclose or suggest wherein a secondary passage recessed into a surface of the outer vane platform transverse and in communication with the metering passage, the secondary passage passages provides a recessed area equivalent to an area of an entrance to the metering passage, wherein the secondary passage forms a slot.
	Claims 7-8 and 20-21 are allowable, as they are dependent on claim 1.
	Claim 9 is allowable for the same reasons set forth in claim 1 above. 
	Claims 10-11 are allowable, as they are dependent on claim 9.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/15/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/23/2021 12:55 PM